        When a defendant's interpretation of a policy exclusion is correct, an insured cannot

demonstrate that "application of that interpretation as a general business practice constitute[s]

oppressive, unethical or unscrupulous conduct." Zulick v. Patrons Mut. Ins. Co., 287 Conn. 367,

378 (2008). If a defendant has properly denied a claim under that interpretation, then "there is

no recovery under CUIPA and CUTPA." Huschle, 2019 WL 1427143, at *5 (citing Zulick, 287

Conn. at 378). That is the case here. Plaintiffs have alleged that their home has suffered

substantial impairment-as opposed to abrupt collapse-and so they "have not alleged plausible

grounds to conclude that Teachers improperly denied their insurance claim." Id.

        Because Defendant properly denied coverage under the Settlement Exception, Plaintiffs'

CUIPA and CUTPA claim fails and must be dismissed.

   III. Conclusion

        Accordingly, Defendant's Motion to Dismiss [Doc. # 17] is GRANTED. The clerk is

directed to close the case.



                                                             /s/




                              Dated at New Haven, Connecticut this 4th day of September 2019.




                                               9
